In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 11‐3549 
JULIO CESAR CHAVARRIA, 
                                                Petitioner‐Appellant, 

                                  v. 

UNITED STATES OF AMERICA, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Northern District of Indiana, Hammond Division. 
         No. 2:10‐CV‐191 — Joseph S. Van Bokkelen, Judge. 
                     ____________________ 

    ARGUED OCTOBER 1, 2013 — DECIDED JANUARY 9, 2014 
                ____________________ 

   Before CUDAHY, RIPPLE, and HAMILTON, Circuit Judges. 
    CUDAHY,  Circuit  Judge.  This  case  involves  an  ineffective 
assistance  of  counsel claim  concerning  the  effect  of  Chavar‐
ria’s  guilty  plea  on  his  immigration  status.  Defendant  Julio 
Cesar Chavarria, born in Mexico, became a legal permanent 
resident of the United States in 1982. In 2009, Chavarria was 
charged  with,  and  pleaded  guilty  to,  four  counts  of  distrib‐
uting cocaine. 
2                                                         No. 11‐3549 

    One year later, the United States Supreme Court decided 
Padilla v. Kentucky, 559 U.S. 356 (2010). Padilla imposed a du‐
ty  on  criminal  attorneys  to  inform  noncitizen  clients  of  de‐
portation risks stemming from plea agreements, and for the 
first time held that the Sixth Amendment supported ineffec‐
tive assistance of counsel claims arising from legal advice, or 
the lack thereof, involving the prospect of deportation result‐
ing  from  guilty  pleas.  See  Chaidez  v.  United States,  132 S.  Ct. 
1103, 1110 (2012) (explaining the new Padilla rule). Chavarria 
then filed a pro se motion involving such a claim, pursuant to 
28 U.S.C. § 2255. 
    Chavarria alleged that his criminal trial counsel respond‐
ed  to  his  deportation  queries  by  indicating  that  Chavarria 
need not worry about deportation—specifically that “the at‐
torney  had  checked  with  the  Bureau  of  Immigration  and 
Customs Enforcement … and they said they were not inter‐
ested”  in  deporting  him.  Chavarria  also  alleged  that  his  at‐
torney had counseled him to defer to the cues of his attorney 
during questioning by the  district court. In  connection with 
his § 2255 motion, Chavarria filed a Petition to Stay Deporta‐
tion Proceedings, but by the time counsel had been appoint‐
ed  for  these  motions,  he  had  already  been  deported.  The 
government  subsequently  sought  to  dismiss  Chavarria’s  § 
2255 motion based, in part, on the contention that Padilla an‐
nounced a new rule not to be applied retroactively. The dis‐
trict  court  denied  the  government’s  motion  for  dismissal, 
holding that the Padilla rule could be applied retroactively. 
    Shortly  thereafter,  we  issued  our  opinion  in  Chaidez  v. 
United States, 655 F.3d 684 (7th Cir. 2011). The Chaidez majori‐
ty concluded that Padilla was a new rule and not retroactive. 
In light of Chaidez, the district court vacated its ruling based 
No. 11‐3549                                                              3

on  the  retroactivity  of  Padilla,  and  dismissed  Chavarria’s  § 
2255 motion. 
   Chavarria  appealed,  challenging  both  our  decision  in 
Chaidez,  and  the  district  court’s  application  of  it  here.  After 
the  government  filed  its  response  brief,  the  Supreme  Court 
granted certiorari in Chaidez and subsequently affirmed. After 
Chaidez  thus  foreclosed  Chavarria’s  argument  that  Padilla 
was  retroactive,  he  now  argues  that  Chaidez  distinguished 
between  providing  no  advice  (actionable  under  the  Padilla 
rule) and providing bad advice (actionable under pre‐Padilla 
law). 
                                    I. 
     At the outset we briefly note that Chaidez foreclosed any 
argument  that  Padilla  was  retroactive,  the  original  basis  of 
Chavarria’s appeal. On collateral review, lacking retroactivi‐
ty,  we  will  look  only  to  the  state  of  the  law  at  the  time  the 
conviction became final. For that reason, Chavarria original‐
ly argued that Padilla did not propound a new rule, but that 
it was merely another step in the evolution of ineffective as‐
sistance claims. However, the Supreme Court decided defini‐
tively that Padilla announced a new rule, which was not ret‐
roactive,  when  it  affirmed  our  decision  in  Chaidez.  Chaidez, 
133 S. Ct. at 1105. 
                                    II. 
    His  retroactivity  argument  gone,  Chavarria  now  argues 
that under Padilla only failure to advise of immigration con‐
sequences  constitutes  ineffective  assistance  under  the  Sixth 
Amendment, but affirmative misadvice provides an alterna‐
tive basis for a constitutional claim under pre‐Padilla law. 
4                                                       No. 11‐3549 

    This  argument  about  affirmative  misadvice  is  based  on 
certain  Chaidez  language,  which  recognized  precedent  from 
three  circuits  holding  that,  pre‐Padilla,  misstatements  about 
deportation  could  support  an  ineffective  assistance  claim. 
Chaidez, 133 S. Ct. at 1112 (“Those decisions [in three circuits] 
reasoned only that a lawyer may not affirmatively misrepre‐
sent his expertise or otherwise actively mislead his client on 
any  important  matter,  however  related  to  a  criminal  prose‐
cution.”). Thus, Chavarria argues that Padilla is irrelevant to 
Chavarria’s  situation—because  affirmative  misrepresenta‐
tions  have  long  been  subject  to  challenge  under  the  test  of 
Strickland v. Washington, 466 U.S. 668 (1984). 
    Chavarria’s  argument  fails,  first,  because  the  distinction 
between  affirmative  misadvice  and  non‐advice  was  not  a 
relevant  factor  in  Padilla.  Second,  the  precedent,  pre‐Padilla, 
supporting the application of Strickland in this context is in‐
sufficient  to  satisfy  Teague  v.  Lane.  489  U.S.  288,  301 
(1989)(holding  that  to  impart  retroactivity,  a  rule  must  be 
supported by ample existing precedent). 
    A  lawyer’s  advice  about  matters  not  involving  the  “di‐
rect” consequences of a criminal conviction—collateral mat‐
ters—is, in fact, irrelevant under the Sixth Amendment; such 
advice is categorically excluded from analysis as profession‐
ally incompetent, as measured by Strickland. Padilla departed 
from  this  direct‐collateral  distinction  because  of  the 
“unique” nature of deportation. Padilla, 559 U.S. at 366. That 
case  determined  that  “a  lawyer’s  advice  (or  non‐advice)” 
should not be exempt from Sixth Amendment scrutiny with‐
out  reference  to  the  traditional  distinction  between  direct 
and  collateral  consequences.  Chaidez,  133  S.  Ct.  at  1110. 
Therefore,  in  its  analysis,  the  Padilla  majority  was  uncon‐
No. 11‐3549                                                            5

cerned  with  any  distinction  between  affirmative  misadvice 
and non‐advice; because, until Padilla was decided, the Sixth 
Amendment  did  not  apply  to  deportation  matters  at  all.  Id. 
(“It was Padilla that first rejected the categorical approach—
and  so  made  the  Strickland  test  operative—when  a  criminal 
lawyer gives (or fails to give) advice about immigration con‐
sequences.”).  Thus,  regardless  of  how  egregious  the  failure 
of  counsel  was  if  it  dealt  with  immigration  consequences, 
pre‐Padilla, both the Sixth Amendment and the Strickland test 
were irrelevant. 
   The  Chaidez  majority  jointly  referred  to  both  misadvice 
and non‐advice throughout its opinion. There is no question 
that  the  majority  understood  that  Padilla  announced  a  new 
rule for all advice, or lack thereof, with respect to the conse‐
quences  of  a  criminal  conviction  for  immigration  status.  If 
taken  out  of  context,  language  in  Chaidez  offers  some  sup‐
port  for  Chavarria’s  argument,  but  that  language  is  contra‐
dicted by a substantial amount of more specific language in 
the  same  opinion.  See  e.g.,  Chaidez,  133  S.  Ct.  at  1110  (refer‐
ring  jointly  to  scrutiny  of  a  lawyer’s  misadvice  and  “non‐
advice”). 
    Ironically, Chavarria asks us to recognize a distinction be‐
tween  misadvice  and  non‐advice,  even  though  Padilla  was 
itself about an affirmative misrepresentation. In fact, this dis‐
tinction,  which  is  thin  on  its  own  terms,  fails  on  Padilla’s 
facts.  Thus,  Chavarria  is  essentially  asking  us  to  hold  that 
Chaidez  held  that  the  Padilla  rule  is  not  retroactive  except  on 
Padilla’s  own  facts  (which  involved  misadvice).  In  fact,  the 
Padilla majority, in responding to the government’s argument 
to limit its holding, specifically discussed limiting its holding 
to only affirmative misadvice, but did not because of the pos‐
6                                                      No. 11‐3549 

sible  absurd  results. Padilla,  559  U.S.  at  370–71.  This discus‐
sion signals that the Padilla majority had no intent to exclude 
either affirmative misadvice or non‐advice from the new rule 
it announced. 
    Finally,  Chavarria  relies  on  cases  from  three  federal  cir‐
cuits  to  prove  that  the  distinction  between  affirmative  mis‐
advice  and  the  failure  to  advise,  and  a  constitutional  rule 
based  on  that  distinction  constitutes  pre‐Padilla  precedent. 
Yet, under Teague, the rule sought by Chavarria must be dic‐
tated by existing precedent. Teague, 489 U.S. at 301. Chavarria 
cannot  simply  show  the  existence  of  such  a  distinction,  but 
instead  he  must  show  that  the  distinction  was  so  evident 
“that  all  reasonable  judges,  prior  to  Padilla,  thought  they 
were living in a Padilla‐like world.” Chaidez, 133 S. Ct. 1112. 
    The  Court  supported  this  conclusion  by  reiterating  the 
trend among the lower courts, which viewed such collateral 
deportation  matters  as  beyond  the  reach  of  the  Sixth 
Amendment.  Id.  at  1113.  The  Court  stated,  “[o]n  those 
courts’  view,  the  Sixth  Amendment  no  more  demanded 
competent  advice  about  a  plea’s  deportation  consequences 
than  it  demanded  competent  representation  in  the  deporta‐
tion process itself. Padilla decided that view was wrong. But 
to repeat: it was Padilla that did so.” Id. The material misrep‐
resentations that were upheld by those three circuits cannot 
support  a  constitutional  rule  to  be  applied  retroactively, 
since  an  old  rule  is  one  “limited  to  those  holdings  so  com‐
pelled  by  precedent  that  any  contrary  conclusion  must  be 
deemed  unreasonable.”  See  Lambrix  v.  Singletary,  520  U.S. 
518,  538  (1997).  At  the  time  Chavarria’s  case  became  final, 
precedent  did  not  dictate  that  preclusion  of  an  ineffective 
assistance claim was unreasonable when it arose from an at‐
No. 11‐3549                                                           7

torney’s  material  misrepresentation  of  a  deportation  risk. 
Thus,  even  if  this  Court  were  to  find  the  misadvice/non‐
advice  distinction  relevant  to  this  analysis,  it  does  not  have 
the  clear  precedential  weight  to  be  considered  a  pre‐Padilla 
rule. 
   The  district  court  correctly  concluded  that  it  was  bound 
by Chaidez and that Padilla had no retroactive effect on Cha‐
varria’s  case.  Having  determined  that  the  distinction  be‐
tween  affirmative  misadvice  and  failure  to  advise  does  not 
somehow  evade  the  non‐retroactivity  of  Padilla,  we 
AFFIRM.